                    Case 4:19-cv-04060-JST Document 126 Filed 02/02/21 Page 1 of 1

www.rimonlaw.com




                                                    February 2, 2021


           VIA CM/ECF

           The Honorable Thomas S. Hixson
           United States District Court for the Northern
           District of California
           Courtroom G – 15th Floor
           450 Golden Gate Avenue,
           San Francisco, CA 94102

           Re:     Lambda Labs, Inc. v. Lambda Inc., Case No. 4:19-cv-04060-JST

           Dear Judge Hixson:

                    Defendant Lambda School (“School”) respectfully requests clarification of your Honor’s
           order at ECF No. 125. In that order, the Court requested that the parties file another joint letter
           brief if School’s amended privilege log (filed at ECF No. 122) did not resolve Plaintiff Lambda
           Labs (“Labs”) concerns, as listed at ECF No. 119. Also included in the letter brief at ECF No.
           119, however, was School’s identification of deficiencies with Labs’ privilege log, and School’s
           request that Labs be compelled to serve an amended privilege log on a date certain. To date,
           Labs has not served an amended privilege log or provided a date certain on when it will do so.
           Given that the fact discovery cut-off is February 26, 2021, School respectfully requests guidance
           from your Honor on whether the Court intends to hold a hearing or rule on that issue based on
           the parties’ briefing in ECF No. 119, or if the parties should submit a separate letter brief on
           School’s cross-motion to compel.

                                                              Respectfully submitted,

                                                              RIMON, P.C.


                                                              By: /s/Karineh Khachatourian
                                                                  Karineh Khachatourian

                                                              Attorneys for Defendant,
                                                              Lambda Inc.




                   KARINEH KHACHATOURIAN | 2445 FABER PLACE, SUITE 250, PALO ALTO, CA 94303
                            P: 650.223.7785 | F: 650.461.4433| karinehk@rimonlaw.com
